—Judgment, Supreme Court, New York County (Jerome Gorski, J.), entered October 6, 1998, awarding defendant housing cooperative corporation damages on its counterclaims against plaintiff tenant/shareholder for unpaid maintenance and attorneys’ fees, unanimously affirmed, with costs. Appeals from the trial rulings of the same court and Justice made on or about September 28, 1998, and from the prior orders of the same court (Lorraine Miller, J.), entered October 2, 1998 and April 28, 1998, unanimously dismissed, without costs, as either subsumed within the appeal, from the judgment or as taken from nonappealable orders.
The pretrial court properly severed defendants’ counterclaims for unpaid maintenance and attorneys’ fees from plaintiff’s main claims for, inter alia, breach of the warranty of habitability, and properly directed an immediate trial on the counterclaims, in view of plaintiff’s failure to complete disclosure on her claims in compliance with the court’s schedule despite fair opportunity to do so, and defendant’s showing that prosecution of its counterclaims was a matter of financial urgency. We have considered plaintiff’s other arguments, including that the judgment is not supported by legally sufficient evidence, and find that they are unavailing. Concur— Rosenberger, J. P., Nardelli, Lerner and Mazzarelli, JJ.